DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. This claim is rejected for the following reasons.
I. Indefinite
The limitation “wherein the ion exchange membrane closes to the cathode electrolytic plate and the anode electrolytic plate” is unclear as to whether the ion exchange membrane should be close to or should be closed off to the electrolytic plates. Therefore this limitation is indefinite.
For purposes of examination this limitation will be interpreted as being close to.
II. Relative Term
When interpreted as “being close to,” the term "closes" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claims 2-5. These claims are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
Claim 1 is rejected under 35 U.S.C. § 103(a) over Natsume, U.S. Patent App. Pub. No. 2002/0074241 A1 in view of Kim et al., KR 10-2005-0063447 A, alternatively Shiramizu et al., U.S. Patent No. 5,543,030 [hereinafter Shiramizu], and alternatively Satoh et al., U.S. Patent App. Pub. No. 2003/0089618 A1 [hereinafter Satoh]. A human translation was used for Kim et al. [hereinafter Kim].
Regarding claim 1, the prior art’s teachings are noted in parenthesis at the end of the claim limitations. 
I. Natsume
An electrolysis ion water generator (apparatus for electrolysis of beverages; Natsume abstract, figs. 1, 3-4), comprising:	 a cathode electrolytic tank (reduction chamber in the bottom half of chamber 130b/c; Natsume [0025]-[0029], figs. 3-4) storing deionized water (this is material worked upon and is thus not limiting to the claimed generator; see MPEP § 2115), wherein the cathode electrolytic tank comprises a cathode electrolytic (negative electrode 210b/c; Natsume [0025]-[0029], figs. 3-4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the deionized water (cathode in contact with liquid, deionized water is material worked upon; Natsume figs. 3-4), which is disposed in the cathode electrolytic tank (in reduction chamber in the bottom half of chamber see MPEP § 2115) from the aqueous electrolyte solution (membrane separates the two; figs. 3-4), wherein the ion exchange membrane closes to the cathode electrolytic plate and the anode electrolytic plate (the membrane is close to both electrolytic plates; figs. 3-4);	 a DC power supply module comprising a negative electrode coupled to the cathode electrolytic plate and a positive electrode coupled to the anode electrolytic plate, wherein the DC power supply module supplies a direct current between the cathode electrolytic plate and the anode electrolytic plate to electrolyze the deionized water and the aqueous electrolyte solution (power supply 155; Natsume [0021], figs. 1, 3-4), and cations generated in the anode 
II. Regulation Module – Kim
Natsume does not explicitly teach a regulation module comprising two slide rails respectively disposed on two edges of the electrolysis ion water generator, wherein each slide rail comprises a gripper that holds an edge of the cathode electrolytic plate and another gripper that holds an edge of the anode electrolytic plate, and each gripper slides along each corresponding slide rail to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane.
Although Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Kim teaches the use of an electrode moving apparatus comprising rails 2a & 2b to slide support fixtures 5a & 5b (i.e. grippers) to move the electrodes from side-to-side. Kim p. 9 last para. – p. 10 para. 2, fig. 2. Kim further teaches that controlling the space between the electrodes helps control the pH. Kim p. 6 last para., p. 11 last para., p. 12 para. 2, figs. 2-3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to control the pH.

Alternatively, the “to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane” recitation is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
III. Regulation Module – alternatively Shiramizu
Alternatively to Kim’s motivation, Shiramizu teaches that moving the distance between the electrodes may be done to reduce the maximum voltage applied to the electrodes. Shiramizu col. 5 l. 61 – col. 6 l. 25, figs. 3-4.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to reduce the maximum voltage applied to the electrodes.
IV. Plate alternative teaching – Satoh
Alternatively to the previous teaching of “plate,” a person having ordinary skill in the art would recognize that electrodes must have some shape even though Natsume does not specify the shape. Satoh teaches that electrode plates are suitable shapes for water electrolysis. Satoh [0033]-[0034], fig. 1.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Yamaguti et al., U.S. Patent No. 5,445,722 [hereinafter Yamaguti] and Achiwa, U.S. Patent App. Pub. No. 2009/0008263 A1.
Regarding claim 2:
I. Inlets - Yamaguti
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to a cathode electrolytic tank inlet . . . of the cathode electrolytic tank and coupled to an anode electrolytic tank inlet . . . of the anode electrolytic tank. 
However, Yamaguti teaches the use of a control device comprising a distributing valve 217 controlled by control unit 25 and electric conductivity sensor 117a and ORP sensor 117b in order to regulate the flow rate of fluid fed into the electrolyzer and to control the electrolytic degree of the fluid. Yamaguti col. 8 ll. 23-64, fig. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior 
II. Outlets - Achiwa
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to . . . a cathode electrolytic tank outlet of the cathode electrolytic tank and coupled to . . . an anode electrolytic tank outlet of the anode electrolytic tank.
However, Achiwa teaches that flow quantity control valves 23a and 23b are on the discharge conduits and control the discharge flow rate. Achiwa [0020]-[0023], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Achiwa’s flow quantity control valves in order to control the discharge flow rate.
 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Greenburg, U.S. Patent App. Pub. No. 2004/0134862 A1.
Regarding claim 3, Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank comprises a pH meter module for measuring a pH value of the electrolysis ion water.  
Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Greenberg’s pH probe at the cathode chamber to control pH.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Aldridge et al., U.S. Patent App. Pub. No. 2009/0242419 A1 [hereinafter Aldridge] and alternatively Yamaguti.
Regarding claim 4, Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank comprises a concentration measurement module for measuring a concentration of the aqueous electrolyte solution.  
Aldridge teaches that the use of a temperature/conductivity sensor 12 in the anode tank 13 may be used to monitor the electrolyte concentration. Aldridge [0048], figs. 1-2. A person having ordinary skill in the art would then understand that the concentration would be determined from the temperature and conductivity. A person having ordinary skill in the art would also then recognize that measuring the concentration of electrolyte in the anode tank may be a suitable location to monitor.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with 

Alternatively, Yamaguti does teach the use of chloric system comprising an electrolyte solution such as NaCl to promote electrolysis. Yamaguti col. 4 ll. 22-30. Yamaguti’s chloric system also comprises the use of measuring electric conductivity (EC) which would then discharge chloric electrolyte solution SS to control the conductivity. Yamaguti col. 3 l. 50 - col. 4 l. 42, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Yamaguti’s chloric system to promote electrolysis and then use Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the chloride conductivity and concentration.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Matsuyama et al., WO Int’l Pub. 2014/050865 A1. Matsuyama et al., U.S. Patent App. Pub. No. 2015/0259223 A1 [hereinafter Matsuyama] was used as a translation for Matsuyama et al., WO Int’l Pub. 2014/050865 A1. 
Regarding claim 5, Natsume does not explicitly teach the electrolysis nano ion water generator of claim 1, wherein the DC power supply module comprises a current detection unit for measuring a current value supplied by the DC power supply module.

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Matsuyama’s ammeter to read current for current control.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner considered Applicant’s argument that the prior rat does not teach two tanks and an ion exchange membrane. Remarks p. 6.
The Examiner respectfully submits that the prior art teaches these claimed limitations. Natsume teaches a reduction chamber in the bottom half of chamber 130b/c, an oxidation chamber in the top half of chamber 130b/c, and membrane 300/400. Natsume figs. 3-4.


The Examiner respectfully submits that Natsume’s figs. 3-4 shows that the membrane is indeed close since the effects of the plates work on the membrane.

The Examiner considered Applicant’s argument that the plates can be adjusted. Remarks p. 6.
The Examiner respectfully submits that Kim teaches slide rails that provide adjustment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794